Case 2:12-cr-00616-GEKP Document 756 Filed 09/10/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
vy.
JOSEPH ADENS : No. 12-616-2
ORDER

AND NOW, this [ote ot September, 2021, upon consideration of Joseph Adens’s pro
se Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(L)(A)(i} (Doc. No. 751),
Mr. Adens’s pro se letter to the Court dated August 8, 2021 (Doc. No. 752), and the Government’s
Response in Opposition (Doc. No, 754), it is ORDERED that the Motion (Doc. No. 751) is
DENIED WITHOUT PREJUDICE. Mr. Adens may renew his motion after he has properly

documented that he exhausted his request for compassionate release with the Bureau of Prisons.

BY THE URT:

GENEE-K. PRATTER

UNITED STATES DISTRICT JUDGE

 
